SANBORN, Circuit Judge.
This is a writ of error to reverse a judgment which sustained a demurrer to an amended complaint for damages for personal injury against Gaar, Scott & Co., a corporation. The plaintiff was an employé of the purchaser of a threshing machine rig from the defendant, and alleged that he sustained injuries on account of the defective covering of the cylinder. The complaint in this case differs in no material respect from that which has been considered in Huset v. J. I. Case Threshing Machine Co., 120 Fed. 865, in which the opinion is filed herewith; and the judgment below is reversed, and the case remanded for further proceedings, upon the authority of the opinion in that ease.